Exhibit 10.2

 

ARES MANAGEMENT, L.P.

 

--------------------------------------------------------------------------------

 

2014 EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

ARTICLE I

 

PURPOSE

 

The purpose of this Ares Management, L.P. 2014 Equity Incentive Plan is to
(i) engender a true “owners” mentality by providing broad ownership of our
Partnership across the entire professional population; (ii) create long-term
alignment between owners and Service Providers and Non-Employee Directors;
(iii) create long-term compensation opportunities for Service Providers and
Non-Employee Directors; and (iv) recognize the contributions of certain Service
Providers and Non-Employee Directors.  The Plan, as set forth herein, is
effective as of the Effective Date.

 

ARTICLE II

 

DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

2.1                               “Acquisition Event” means a merger or
consolidation in which the Partnership is not the surviving entity, any
transaction that results in the acquisition of all or substantially all of the
Partnership’s outstanding Common Units by a single Person or by a group of
Persons acting in concert, or the sale or transfer of all or substantially all
of the Partnership’s assets.

 

2.2                               “Affiliate” means each of the following:
(a) any corporation, limited liability company, partnership, entity, trade or
business that is directly or indirectly controlled by the Partnership (whether
by ownership of stock, partnership or membership interests, assets or an
equivalent ownership interest or voting interest, through a general partner or
manager or by contract); (b) any corporation, limited liability company,
partnership, entity, trade or business that directly or indirectly controls the
Partnership (whether by ownership of stock, partnership or membership interests,
assets or an equivalent ownership interest or voting interest, through a general
partner or manager or by contract); and (c) any other entity in which the
Partnership or any Affiliate thereof has a material equity interest and that is
designated as an “Affiliate” by resolution of the Committee; provided that,
unless otherwise determined by the Committee, in any event, no portfolio company
in which a fund managed, directly or indirectly, by the Partnership, has an
investment, shall be deemed an Affiliate of the Partnership.

 

2.3                               “Appreciation Award” means any Option or any
Other Unit-Based Award that is based on the appreciation in value of a Unit in
excess of an amount at least equal to the Fair Market Value on the date such
Other Unit-Based Award is granted.

 

2.4                               “Ares Operating Group Entities” means each of
Ares Domestic Holdings L.P., Ares Investments L.P., Ares Holdings L.P., Ares
Offshore Holdings L.P., and Ares Real Estate

 

1

--------------------------------------------------------------------------------


 

Holdings L.P. and any future entity designated by the Board in its discretion as
an Ares Operating Group Entity for purposes of the Plan.

 

2.5                               “Ares Operating Group Unit” means,
collectively, one partnership unit in each of the Ares Operating Group Entities.

 

2.6                               “Award” means any award under the Plan of any
Option or Other Unit-Based Award.

 

2.7                               “Board” means the Board of Directors of the
General Partner.

 

2.8                               “Cause” means, with respect to a Participant’s
Termination of Services: (a) if there is no written employment agreement,
consulting agreement, change in control agreement or similar agreement that
defines “cause” (or words of like import) in effect between the Partnership or
an Affiliate and the Participant at the time of the grant of the Award,
termination due to (i) the Participant’s conviction of, or plea of guilty or
nolo contendere to, (A) a felony, or (B) a misdemeanor where imprisonment of one
or more months is imposed (including, in each case, a foreign law equivalent);
(ii) perpetration by the Participant of an illegal act, dishonesty or fraud that
could cause significant economic injury to the Partnership or any of its
Affiliates; (iii) the Participant’s insubordination or willful and deliberate
failure or refusal to perform his or her duties or responsibilities for any
reason other than illness or incapacity; (iv) materially unsatisfactory
performance by the Participant of his or her duties in any material respect,
provided that the Participant is given notice and an opportunity to cure as
determined by the Committee; or (v) the Participant’s willful misconduct with
regard to the Partnership or any of its Affiliates, as determined by the
Committee; or (b) if there is a written employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Partnership or any of its Affiliates and the Participant at the time of the
grant of the Award that defines “cause” (or words of like import) or if “cause”
is defined in the applicable Award agreement, “cause” as defined under such
agreement; provided that with regard to any agreement under which the definition
of “cause” only applies on occurrence of a change in control, such definition of
“cause” shall not apply until a change in control actually takes place and then
only with regard to a termination thereafter.  With respect to a Participant’s
Termination of Directorship, “cause” means an act or failure to act that
constitutes cause for removal of a director under Delaware law.

 

2.9                               “Change in Control” unless otherwise defined
in the applicable Award agreement or other written agreement approved by the
Committee and subject to Section 12.11(b), means the occurrence of any of the
following: (a) any Person, other than a Person approved by the current General
Partner, becoming the general partner of the Partnership; or (b) during any
period of two consecutive years, Continuing Directors cease for any reason to
constitute a majority of the directors serving on the Board. For purposes of
this definition, “Continuing Director” means any director of the General Partner
(i) serving on the Board at the beginning of the relevant period of two
consecutive years referred to in the immediately preceding sentence,
(ii) appointed or elected to the Board by the members of the General Partner or
(iii) whose appointment or election to the Board by such Board, or nomination
for election to the Board by the limited partners of the Partnership, was
approved by a majority of the directors of the Board then still serving at the
time of such approval who were so serving at the beginning of the relevant
period of two consecutive years, were so appointed or elected by the members of

 

2

--------------------------------------------------------------------------------


 

the General Partner or whose appointment or election or nomination for election
was so approved.

 

2.10                        “Change in Control Price” has the meaning set forth
in Article IX.

 

2.11                        “Code” means the Internal Revenue Code of 1986.

 

2.12                        “Committee” means: (a) with respect to the
application of the Plan to Service Providers, a committee or subcommittee of the
Board consisting of at least two directors, who are granted the appropriate
authority to administer the Plan in compliance with applicable law; and (b) with
respect to the application of the Plan to Non-Employee Directors, the Board.  To
the extent that no Committee exists that has the authority to administer the
Plan, the functions of the Committee shall be exercised by the Board and all
references herein to the Committee shall be deemed references to the Board.

 

2.13                        “Common Units” mean the common units representing
limited partnership interests in the Partnership, as defined in the Partnership
Agreement.

 

2.14                        “Disability” means with respect to a Participant’s
Termination, a permanent and total disability as defined in Section 22(e)(3) of
the Code.  A Disability shall only be deemed to occur at the time of the
determination by the Committee of the Disability.  Notwithstanding the
foregoing, for an Award that provides for payment or settlement triggered upon a
Disability and that constitutes a Section 409A Covered Award, the foregoing
definition shall apply for purposes of vesting of such Award, provided that for
purposes of payment or settlement of such Award, such Award shall not be paid
(or otherwise settled) until the earliest of: (A) the Participant’s “disability”
within the meaning of Section 409A(a)(2)(C)(i) or (ii) of the Code, (B) the
Participant’s “separation from service” within the meaning of Section 409A of
the Code and (C) the date such Award would otherwise be settled pursuant to the
terms of the Award agreement.

 

2.15                        “Effective Date” means the date on which the Board
adopts the Plan, or such later date as is designated by the Board.

 

2.16                        “Exchange Act” means the Securities Exchange Act of
1934.

 

2.17                        “Exercisable Awards” has the meaning set forth in
Section 4.2(d).

 

2.18                        “Fair Market Value” of a Unit, means as of any date,
unless otherwise required by any applicable provision of the Code and except as
provided below, (a) the closing price reported for the Unit on such date: (i) as
reported on the principal national securities exchange in the United States on
which it is then traded; or (ii) if not traded on any such national securities
exchange, as quoted on an automated quotation system sponsored by the Financial
Industry Regulatory Authority or (b) if the Unit shall not have been reported or
quoted on such date, on the first day prior thereto on which the Unit was
reported or quoted.  If the Unit is not traded, listed or otherwise reported or
quoted, then Fair Market Value of a Unit means the fair market value of the Unit
as determined by the Committee in good faith in whatever manner it considers
appropriate taking into account the requirements of Section 409A of the Code.

 

2.19                        “Family Member” means “family member” as defined in
Section A.1.(5) of the general instructions of Form S-8.

 

2.20                        “General Partner” means Ares Management GP LLC, a
Delaware limited liability company.

 

3

--------------------------------------------------------------------------------


 

2.21                        “Good Reason” with respect to a Participant’s
voluntary Termination of Service shall have the meaning ascribed to such term
under an employment or consulting agreement or Award agreement between the
Partnership or any of its Affiliates and the Participant in effect as of the
time of such Termination; provided that with regard to any agreement under which
the definition of “good reason” only applies upon an occurrence of a change in
control, such definition of “good reason” shall not apply until a change in
control actually takes place and then only with regard to a termination
thereafter.  In the absence of any such agreement defining such term, a
Participant shall not have “Good Reason”.

 

2.22                        “Non-Employee Director” means a director of the
General Partner who is not a Service Provider of the Partnership or any of its
Affiliates other than with respect to service as a director of the General
Partner.

 

2.23                        “Option” means any option to purchase Units granted
to Service Providers or Non-Employee Directors pursuant to Article VI.

 

2.24                        “Other Extraordinary Event” has the meaning in
Section 4.2(b).

 

2.25                        “Other Unit-Based Award” means an Award under
Article VII that is valued in whole or in part by reference to, or is payable in
or otherwise based on, Units.

 

2.26                        “Participant” means a Service Provider or
Non-Employee Director to whom an Award has been granted pursuant to the Plan.

 

2.27                        “Partnership” means Ares Management, L.P., a
Delaware limited partnership.

 

2.28                        “Partnership Agreement” means the Amended and
Restated Agreement of Limited Partnership of the Partnership, dated on or about
May 1, 2014.

 

2.29                        “Person” means any individual, entity (including any
employee benefit plan or any trust for an employee benefit plan) or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision).

 

2.30                        “Plan” means this Ares Management, L.P. Equity
Incentive Plan, as amended from time to time.

 

2.31                        “Rule 16b-3” means Rule 16b-3 under Section 16(b) of
the Exchange Act.

 

2.32                        “Section 4.2 Event” has the meaning set forth in
Section 4.2(b).

 

2.33                        “Section 409A” means the nonqualified deferred
compensation rules under Section 409A of the Code.

 

2.34                        “Section 409A Covered Award” has the meaning set
forth in Section 12.11.

 

2.35                        “Securities Act” means the Securities Act of 1933.

 

2.36                        “Service Provider” means any natural person or, with
the approval of the Committee, entity, that provides bona fide services to the
Partnership or any of its Affiliates, including any natural person who is an
employee, professional, consultant, member or partner of the Partnership or any
of its Affiliates; provided that no consultant shall be a Service Provider for
performing services in connection with the offer or sale of securities in a
capital-raising transaction, or directly or indirectly promoting or maintaining
a market for the Partnership’s or any of its Affiliates’ securities.

 

4

--------------------------------------------------------------------------------


 

2.37                        “Termination” means a Termination of Directorship or
Termination of Services, as applicable.

 

2.38                        “Termination of Directorship” means that the
Non-Employee Director has ceased to be a director of the General Partner; except
that if a Non-Employee Director becomes a Service Provider upon the termination
of his or her directorship, his or her ceasing to be a director of the
Partnership shall not be treated as a Termination unless and until the
Participant has a Termination of Services.

 

2.39                        “Termination of Services” means: (a) a termination
of employment or service as a professional, consultant, partner or member (for
reasons other than a military or approved personal leave of absence) of a
Participant from the Partnership and its Affiliates; or (b) when an entity that
is employing a Participant, or of which the Participant is a Service Provider,
ceases to be an Affiliate of the Partnership, unless the Participant otherwise
is, or thereupon becomes a Service Provider of, the Partnership or another
Affiliate of the Partnership.  If a Service Provider becomes a Non-Employee
Director upon his or her Termination of Services, unless otherwise determined by
the Committee no Termination shall be deemed to occur until such time as such
Service Provider is no longer a Non-Employee Director.  Notwithstanding the
foregoing, the Committee may otherwise define Termination of Services for any
Service Provider in any Award agreement and, if no rights of a Service Provider
are substantially impaired, may otherwise amend the definition of Termination of
Services from time to time.

 

2.40                        “Transfer” means: (a) when used as a noun, any
direct or indirect transfer, sale, assignment, pledge, hypothecation,
encumbrance or other disposition (including the issuance of equity in a Person),
whether for value or no value and whether voluntary or involuntary (including by
operation of law), and (b) when used as a verb, to directly or indirectly
transfer, sell, assign, pledge, hypothecate, encumber or otherwise dispose of
(including by issuing equity in a Person) whether for value or for no value and
whether voluntarily or involuntarily (including by operation of law). 
“Transferred” and “Transferable” shall have correlative meanings.

 

2.41                        “Units” mean Common Units or Ares Operating Group
Units that are issued or may be issued under the Plan.

 

ARTICLE III

 

ADMINISTRATION

 

3.1                               The Committee.  The Plan shall be administered
and interpreted by the Committee.

 

3.2                               Grant and Administration of Awards.  The
Committee shall have full authority and discretion, as provided in Section 3.7,
to grant and administer Awards including the authority to:

 

(a)                                 select the Service Providers and
Non-Employee Directors to whom Awards may from time to time be granted;

 

(b)                                 determine the number of Units to be covered
by each Award;

 

5

--------------------------------------------------------------------------------


 

(c)                                  determine the type and the terms and
conditions, not inconsistent with the terms of the Plan, of each Award
(including the exercise or purchase price (if any), any restrictions or
limitations thereon or any vesting schedule or acceleration thereof);

 

(d)                                 determine whether to require a Participant,
as a condition of the granting of any Award, to refrain from selling or
otherwise disposing of Units acquired pursuant to such Award for a period of
time;

 

(e)                                  amend, after the date of grant, the terms
that apply to an Award upon a Participant’s Termination, provided that such
amendment does not substantially impair the Participant’s rights under the
Award, as determined by the Committee;

 

(f)                                   determine the circumstances under which
Units and other amounts payable with respect to an Award may be deferred
automatically or at the election of the Participant, in each case in a manner
intended to comply with or be exempt from Section 409A;

 

(g)                                  generally, exercise such powers and perform
such acts as the Committee deems necessary or advisable to promote the best
interests of the Partnership in connection with the Plan that are not
inconsistent with the provisions of the Plan;

 

(h)                                 construe and interpret the terms and
provisions of the Plan and any Award (and all agreements relating thereto); and

 

(i)                                     correct any defect, supply any omission
or reconcile any inconsistency in the Plan or in any agreement relating thereto.

 

3.3                               Award Agreements.  All Awards shall be
evidenced by, and subject to the terms and conditions of, a written notice
provided by the Partnership to the Participant or a written agreement executed
by the Partnership and the Participant.

 

3.4                               Guidelines.  The Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall, from time to time, deem necessary or
advisable.  The Committee may adopt special guidelines and provisions for
persons who are residing in or employed in, or subject to, the taxes of, any
domestic or foreign jurisdiction to comply with applicable tax and securities
laws and may impose such limitations and restrictions that it deems necessary or
advisable to comply with the applicable tax and securities laws of such domestic
or foreign jurisdiction.

 

3.5                               Sub-Plans.  The Committee shall have the
authority to adopt, alter and repeal such sub-plans to the Plan as it shall deem
necessary or advisable.  Such sub-plans may be a plan of the General Partner,
the Partnership, or any Affiliate of the Partnership adopted to grant awards
pursuant to the Plan.

 

3.6                               Delegation; Advisors.  The Committee may as it
deems advisable, to the extent permitted by applicable law and securities
exchange rules:

 

(a)                                 delegate its responsibilities to officers or
employees of the Partnership or any of its Affiliates, including delegating
authority to officers or Affiliates to grant Awards or execute agreements or
other documents on behalf of the Committee; and

 

(b)                                 engage legal counsel, consultants,
professional advisors and agents to assist in the administration of the Plan and
rely upon any opinion or computation received from any such Person.

 

6

--------------------------------------------------------------------------------


 

3.7                               Decisions Final.  All determinations,
evaluations, elections, approvals, authorizations, consents, decisions,
interpretations and other actions made or taken by or at the direction of the
Partnership, the Board or the Committee (or any of its members) arising out of
or in connection with the Plan shall be within the sole and absolute discretion
of all and each of them, and shall be final, binding and conclusive on all
Service Providers and Participants and their respective beneficiaries, heirs,
executors, administrators, successors and assigns.  Except as otherwise required
by applicable law, nothing in this Plan shall obligate the Partnership, the
Board or the Committee (or any of its members) to treat any Service Provider or
Participant alike, whether or not such Service Providers or Participants are
similarly situated, and the exercise of any power or discretion by the
Partnership, the Board or the Committee (or any of its members) in the case of
any Service Provider or Participant shall not create any obligation on the part
of the Partnership, the Board or the Committee (or any of its members) to take
any similar action in the case of any other Service Provider or Participant, it
being understood that any power or discretion conferred upon the the
Partnership, the Board or the Committee (or any of its members) shall be treated
as having been so conferred as to each Service Provider and Participant
separately.

 

3.8                               Procedures.  If the Committee is appointed,
the Committee shall hold meetings, if any, at such times and places as it shall
deem advisable, including by telephone conference.  The Committee shall keep
minutes of its meetings and shall make such rules and regulations for the
conduct of its business as it shall deem advisable.  The Committee may also act
by written consent.

 

3.9                               Payment of Taxes Due.  The Committee may
withhold or require payment of any amount it may determine to be necessary for
federal, state, local or other taxes as a result of the exercise, grant or
vesting of an Award.  In connection therewith, the Partnership or any of its
Affiliates shall have the right to withhold from any compensation or other
amount owing to a Participant, applicable withholding taxes with respect to any
issuance or transfer under the Plan and to take such action as may be necessary
or advisable in the opinion of the Partnership to satisfy the payment of such
withholding taxes.  Additionally, the Committee may permit or require a
Participant to sell, in a manner prescribed by the Committee, a sufficient
number of Units in connection with the settlement of an Award to cover
applicable tax withholdings (with the sale proceeds going to the Partnership).

 

3.10                        Liability; Indemnification.

 

(a)                                 To the maximum extent permitted by
applicable law, the Board, the Committee, their respective members and any
officer, employee delegate or other Person engaged pursuant to Section 3.6 shall
not be liable for any action or determination made in good faith with respect to
the Plan or any Award.

 

(b)                                 To the maximum extent permitted by
applicable law and to the extent not covered by insurance directly insuring such
Person, each current or former (i) officer or employee of the Partnership or any
of its Affiliates and (ii) member of the Committee or the Board shall be
indemnified and held harmless by the Partnership against any cost or expense
(including reasonable fees of counsel reasonably acceptable to the Committee) or
liability (including any sum paid in settlement of a claim with the approval of
the Committee), and advanced amounts necessary to pay the foregoing at the
earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with the administration of the

 

7

--------------------------------------------------------------------------------


 

Plan, except to the extent arising out of such Person’s fraud or bad faith. 
Such indemnification shall be in addition to any rights of indemnification
provided for under applicable law, the Partnership Agreement and the
organizational documents of any of the Partnership’s Affiliates. 
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her.

 

ARTICLE IV

 

UNIT LIMITATIONS

 

4.1                               Units.

 

(a)                                 General Limitations.

 

(i)                                     The aggregate number of Units that may
be issued or used for reference purposes or with respect to which Awards may be
granted over the term of the Plan shall not exceed 31,704,545 Units (subject to
any increase or decrease pursuant to Section 4.2) of which all or any portion
may be issued as Common Units or Ares Operating Group Units. Notwithstanding the
foregoing, the total number of Units subject to the Plan shall be increased on
the first day of each fiscal year beginning in calendar year 2015 by a number of
Units equal to the positive difference, if any, of (x) 15% of the aggregate
number of Common Units and Ares Operating Group Units outstanding on the last
day of the immediately preceding fiscal year (excluding Ares Operating Group
Units held by the Partnership or its wholly-owned subsidiaries) minus (y) the
aggregate number of Units that were available for the issuance of future Awards
under the Plan on such last day of the immediately preceding fiscal year, unless
the Committee should decide to increase the number of Units covered by the Plan
by a lesser amount on any such date.  Awards may, in the discretion of the
Committee, be made under the Plan in assumption of, or in substitution for,
outstanding awards previously granted by the Partnership or any of its
Affiliates or any entity acquired by the Partnership or with which the
Partnership merges, consolidates or otherwise combines. The number of Units
underlying such substitute awards shall be counted against the aggregate number
of Units available for Awards under the Plan.

 

(ii)                                  If any Appreciation Award expires,
terminates or is canceled for any reason without having been exercised in full,
the number of Units underlying any unexercised portion shall again be available
under the Plan.  If Other Unit-Based Awards that are not Appreciation Awards are
forfeited for any reason, the number of forfeited Units comprising or underlying
the Award shall again be available under the Plan.

 

(iii)                               The number of Units available under the Plan
shall be reduced by (A) the total number of Appreciation Awards that have been
exercised, regardless of whether any of the Units underlying such Awards are not
actually issued to the Participant as the result of a net exercise or
settlement, and (B) all Units used to pay any exercise price or tax withholding
obligation with respect to any Award.  In addition, the Partnership may not use
the cash proceeds it receives from Option exercises to repurchase Units on the
open market for reuse under the Plan.  Notwithstanding anything to the contrary
herein, Awards that may be settled solely in cash shall not be deemed to use any
Units under the Plan.

 

8

--------------------------------------------------------------------------------


 

(iv)                              Unless the Committee determines otherwise,
Common Units delivered by the Partnership or any of its Affiliates upon exchange
of Ares Operating Group Units that have been issued under the Plan shall be
deemed issued under the Plan.

 

4.2                               Changes.

 

(a)                                 The existence of the Plan and the Awards
shall not affect in any way the right or power of the Board or the unitholders
of the Partnership to make or authorize (i) any adjustment, recapitalization,
reorganization or other change in the Partnership’s capital structure, equity
interests or its business, (ii) any merger or consolidation of the Partnership
or any of its Affiliates, (iii) any issuance of bonds, debentures, preferred or
prior preference equity interests senior to or otherwise affecting the Units,
(iv) the dissolution or liquidation of the Partnership or any of its Affiliates,
(v) any sale or transfer of all or part of the assets or business of the
Partnership or any of its Affiliates, or (vi) any Section 4.2 Event.

 

(b)                                 Subject to the provisions of Section 4.2(d),
in the event of any change in the capital structure, equity interests or
business of the Partnership by reason of any unit split, reverse split,
distribution of equity interests, combination or reclassification of Units,
recapitalization, merger, consolidation, spin off, reorganization or partial or
complete liquidation, issuance of rights to purchase Units or other equity
interests convertible into Units, sale or transfer of all or part of the
Partnership’s assets or business, or other transaction or event that would be
considered an “equity restructuring” within the meaning of FASB ASC Topic 718
(each, a “Section 4.2 Event”), then (i) the aggregate number or kind of Units or
other securities that thereafter may be issued under the Plan, (ii) the number
or kind of Units or other property (including cash) subject to an Award, or
(iii) the purchase or exercise price of Awards shall be adjusted by the
Committee as the Committee determines, in good faith, to be necessary or
advisable to prevent substantial dilution or enlargement of the rights of
Participants under the Plan.  In connection with any Section 4.2 Event, the
Committee may provide for the cancellation of outstanding Awards and payment in
cash or other property in exchange therefor.  In addition, subject to
Section 4.2(d), in the event of any change in the capital structure or equity
interests of the Partnership that is not a Section 4.2 Event (an “Other
Extraordinary Event”), then the Committee may (but shall not be obligated to)
make the adjustments described in clauses (i), (ii) and (iii) above as it
determines, in good faith, to be necessary or advisable to prevent substantial
dilution or enlargement of the rights of Participants under the Plan.  Notice of
any such adjustment shall be given by the Committee, or otherwise made
available, to each Participant whose Award has been adjusted and such adjustment
(whether or not such notice is provided) shall be binding for all purposes of
the Plan.  Except as expressly provided in this Section 4.2(b) or in an
applicable Award agreement, a Participant shall have no rights by reason of any
Section 4.2 Event or any Other Extraordinary Event.  Notwithstanding the
foregoing, (x) any adjustments made pursuant to Section 4.2(b) to Awards that
are considered “non-qualified deferred compensation” within the meaning of
Section 409A shall be made in a manner intending to comply with the requirements
of Section 409A; and (y) any adjustments made pursuant to Section 4.2(b) to
Awards that are not considered “non-qualified deferred compensation” subject to
Section 409A shall be made in a manner intending that after such adjustment, the
Awards either (A) continue not to be subject to Section 409A or (B) comply with
the requirements of Section 409A.

 

(c)                                  Fractional Units resulting from any
adjustment in Awards pursuant to Section 4.2(a) or (b) shall be aggregated
until, and eliminated at, the time of exercise by

 

9

--------------------------------------------------------------------------------


 

rounding down fractions to the nearest whole Unit.  Unless otherwise determined
by the Committee, no cash settlements shall be made with respect to fractional
Units eliminated by rounding.

 

(d)                                 Upon the occurrence of an Acquisition Event,
the Committee may terminate all outstanding and unexercised Options or any Other
Unit-Based Award that provides for a Participant-elected exercise (collectively,
“Exercisable Awards”), effective as of the date of the Acquisition Event, by
delivering notice of termination to each Participant at least 20 days prior to
the date of consummation of the Acquisition Event, in which case during the
period from the date on which such notice of termination is delivered to the
consummation of the Acquisition Event, each such Participant shall have the
right to exercise in full all of such Exercisable Awards that are then
outstanding to the extent vested on the date such notice of termination is given
(or, at the discretion of the Committee, without regard to any limitations on
exercisability otherwise contained in the Award agreements), but any such
exercise shall be contingent on the occurrence of the Acquisition Event, and if
the Acquisition Event does not take place within a specified period after giving
such notice for any reason whatsoever, the notice and exercise pursuant thereto
shall be null and void and the applicable provisions of Section 4.2(b) and
Article IX shall apply.  For the avoidance of doubt, in the event of an
Acquisition Event, the Committee may terminate any Exercisable Award for which
the exercise price is equal to or exceeds the Fair Market Value on the date of
the Acquisition Event without payment of consideration therefor.  If an
Acquisition Event occurs but the Committee does not terminate the outstanding
Awards pursuant to this Section 4.2(d), then the provisions of
Section 4.2(b) and Article IX shall apply.

 

ARTICLE V

 

ELIGIBILITY

 

5.1                               General Eligibility.  All current and
prospective Service Providers and current Non-Employee Directors, are eligible
to be granted Awards.  Eligibility for the grant of Awards and actual
participation in the Plan shall be determined by the Committee.  Notwithstanding
anything herein to the contrary, no Award under which a Participant may receive
Units may be granted to a Service Provider or Non-Employee Director of any
Affiliate of the Partnership if such Units do not constitute “service recipient
stock” for purposes of Section 409A of the Code with respect to such Service
Provider or Non-Employee Director if such Units are required to constitute
“service recipient stock” for such Award to comply with, or be exempt from,
Section 409A of the Code.

 

5.2                               General Requirement.  The grant of Awards to a
prospective Service Provider and the vesting and exercise of such Awards shall
be conditioned upon such Person actually becoming a Service Provider; provided
that no Award may be granted to a prospective Service Provider unless the
Partnership determines that the Award will comply with applicable laws,
including the securities laws of all relevant jurisdictions.  Awards may be
awarded in consideration for past services actually rendered to the Partnership
or any of its Affiliates.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VI

 

OPTIONS

 

6.1                               Options.  The Committee shall have the
authority to grant Options to any Service Provider or Non-Employee Director.

 

6.2                               Terms of Options.  Options shall be subject to
the following terms and conditions and such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:

 

(a)                                 Exercise Price.  The exercise price per Unit
subject to an Option shall be determined by the Committee on or before the date
of grant, provided that the per Unit exercise price of an Option shall not be
less than 100% of the Fair Market Value of a Unit on the date of grant.

 

(b)                                 Option Term.  The term of each Option shall
be fixed by the Committee, provided that no Option shall be exercisable more
than ten years after the date such Option is granted.

 

(c)                                  Exercisability.  Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at grant.

 

(d)                                 Method of Exercise.  To the extent vested,
an Option may be exercised in whole or in part at any time during the Option’s
term, by giving written notice of exercise to the Committee (or its designee)
specifying the number of Units to be purchased.  Such notice shall be in a form
acceptable to the Committee and shall be accompanied by payment in full of the
purchase price as follows: (i) in cash or by check, bank draft or money order
payable to the order of the Partnership; or (ii) on such other terms and
conditions as may be acceptable to the Committee (including  the relinquishment
of Options or by payment in full or in part in the form of Units owned by the
Participant (for which the Participant has good title free and clear of any
liens and encumbrances)).  No Units shall be issued until payment therefor, as
provided herein, has been made or provided for.

 

(e)                                  Termination by Death or Disability.  Unless
otherwise determined by the Committee at grant, if a Participant’s Termination
is by reason of death or Disability, all Options that are held by such
Participant that are vested and exercisable on the date of the Participant’s
Termination may be exercised by the Participant (or, in the case of death, by
the legal representative of the Participant’s estate) at any time within a
period of 180 days after the date of such Termination, but in no event beyond
the expiration of the stated term of such Options.

 

(f)                                   Involuntary Termination Without Cause or
for Good Reason.  Unless otherwise determined by the Committee, if a
Participant’s Termination is by involuntary termination without Cause or by the
Participant for Good Reason, all Options that are held by such Participant that
are vested and exercisable on the date of the Participant’s Termination may be
exercised by the Participant at any time within a period of 180 days after the
date of such Termination, but in no event beyond the expiration of the stated
term of such Options.

 

(g)                                  Termination for Cause; Voluntary
Termination without Good Reason.  Unless otherwise determined by the Committee,
if a Participant’s Termination (i) is for Cause, or (ii) is voluntary and
without Good Reason, all Options that are held by such Participant that are
vested and exercisable on the date of the Participant’s Termination may be
exercised by the

 

11

--------------------------------------------------------------------------------


 

Participant at any time within a period of 30 days after the date of such
Termination, but in no event beyond the expiration of the stated term of such
Options.

 

(h)                                 Unvested Options.  Unless otherwise
determined by the Committee, Options that are not vested as of the date of a
Participant’s Termination for any reason shall terminate and expire on the date
of such Termination.

 

(i)                                     Form, Modification, Extension and
Renewal of Options.  Options may be evidenced by such form of agreement as is
approved by the Committee.  The Committee may (i) modify, extend or renew
outstanding Options (provided that (A) the rights of a Participant are not
substantially impaired without his or her consent and (B) such action does not
subject the Options to Section 409A or otherwise extend the Options beyond their
stated term), and (ii) accept the surrender of outstanding Options and authorize
the granting of new Options in substitution therefor.  Notwithstanding anything
herein to the contrary, an outstanding Option may not be modified to reduce the
exercise price thereof nor may a new Option at a lower price be substituted for
a surrendered Option (other than adjustments or substitutions in accordance with
Section 4.2), unless such action is approved in accordance with applicable
securities exchange rules.

 

(j)                                    No Reload Options.  Options shall not
provide for the grant of the same number of Options as the number of Units used
to pay for the exercise price of Options or Units used to pay withholding taxes
(i.e., “reloads”).

 

ARTICLE VII

 

OTHER UNIT-BASED AWARDS

 

7.1                               Other Awards.  The Committee is authorized to
grant Other Unit-Based Awards that are payable in, valued in whole or in part by
reference to, or otherwise based on or related to Units, including phantom
restricted units, restricted Units, Units awarded purely as a bonus and not
subject to any restrictions or conditions, Units in payment of the amounts due
under an incentive or performance plan sponsored or maintained by the
Partnership or any of its Affiliates, unit appreciation rights, unit equivalent
awards and deferred restricted units valued by reference to book value of Units.

 

The Committee shall have authority to determine the Participants, to whom, and
the time or times at which, Other Unit-Based Awards shall be made, the number of
Units to be awarded pursuant to such Awards, and all other terms and conditions
of the Awards.

 

7.2                               Terms and Conditions.  Other Unit-Based Awards
made pursuant to this Article VII shall be subject to the following terms and
conditions:

 

(a)                                 Distributions.  The Committee shall
determine to what extent, and under what conditions, the Participant shall have
the right to receive distributions with respect to Units covered by Other
Unit-Based Awards.

 

(b)                                 Vesting.  Other Unit-Based Awards and any
underlying Units shall vest or be forfeited to the extent set forth in the
applicable Award agreement or as otherwise determined by the Committee.  The
Committee may, at or after grant, accelerate the vesting of all or any part of
any Other Unit-Based Award.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Payment.  Following the vesting of the
Other Unit-Based Awards, Units or, as determined by the Committee, the cash
equivalent of such Units shall be delivered to the Service Provider or
Non-Employee Director, or his legal representative, in an amount equal to such
individual’s earned Other Unit-Based Award.  Notwithstanding the foregoing, the
Committee may subject the payment of all or part of any Other Unit-Based Award
to additional vesting, forfeiture and deferral conditions as it deems
appropriate.

 

(d)                                 Termination.  Upon a Participant’s
Termination for any reason prior to the vesting of the Other Unit-Based Awards,
all unvested Awards will vest or be forfeited in accordance with the terms and
conditions established by the Committee at grant, or, if no rights of a
Participant are substantially impaired, thereafter.

 

ARTICLE VIII

 

TRANSFERABILITY

 

8.1                               Non-Transferability of Awards.  No Option
shall be Transferable by the Participant other than by will or by the laws of
descent and distribution, and all Options shall be exercisable, during the
Participant’s lifetime, only by the Participant.  Notwithstanding the foregoing,
the Committee may determine that an Option that otherwise is not Transferable
pursuant to this section is Transferable to a Family Member in whole or in
part.  An Option that is Transferred to a Family Member pursuant to the
preceding sentence (i) may not be Transferred subsequently other than by will or
by the laws of descent and distribution and (ii) remains subject to the terms of
the Plan and the applicable Award agreement.

 

8.2                               Non-Transferability of Other Unit-Based
Awards.  Unless otherwise determined by the Committee, no Other Unit-Based Award
shall be Transferable by the Participant other than by will or by the laws of
descent and distribution.

 

8.3                               No Assignment of Benefits.  Except as
otherwise specifically provided in the Plan or permitted by the Committee, no
Award or other benefit payable under the Plan shall be Transferable in any
manner, and any attempt to Transfer any such benefit shall be void, and any such
benefit shall not in any manner be available for or subject to the debts,
contracts, liabilities, engagements or torts of any Person entitled to such
benefit, nor shall it be subject to attachment or legal process for or against
such Person.

 

8.4                               Death/Disability.  The Committee may require
the transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary or advisable to establish the validity of the Transfer of an
Award.  The Committee also may require that the transferee agree to be bound by
all of the terms and conditions of the Plan.

 

ARTICLE IX

 

CHANGE IN CONTROL PROVISIONS

 

In the event of a Change in Control of the Partnership, except as otherwise
provided by the Committee in an Award agreement or otherwise in writing, a
Participant’s unvested Award

 

13

--------------------------------------------------------------------------------


 

shall not vest and a Participant’s Award shall be treated in accordance with one
of the following methods as determined by the Committee:

 

(a)                                 Awards, whether or not then vested, may be
continued, assumed, have new rights substituted therefor or be treated in
accordance with Section 4.2(d), and Awards may, where appropriate in the
discretion of the Committee, receive the same distribution as other Units on
such terms as determined by the Committee; provided that, the Committee may
decide to award additional Awards in lieu of any cash distribution.

 

(b)                                 Awards may be purchased by the Partnership
or any of its Affiliates for an amount of cash equal to the Change in Control
Price (as defined below) per Unit covered by such Awards, less, in the case of
an Appreciation Award, the exercise price per Unit covered by such Award.  The
“Change in Control Price” means the price per Unit paid in the Change in Control
transaction, subject to adjustment as determined by the Committee for any
contingent purchase price, escrow obligations, indemnification obligations or
other adjustments to the purchase price after the consummation of such Change in
Control.

 

(c)                                  Appreciation Awards may be cancelled
without payment therefor, if the Change in Control Price is less than the
exercise price per Unit of such Appreciation Awards.

 

Notwithstanding anything else herein, the Committee may provide for accelerated
vesting or lapse of restrictions, of an Award at any time.

 

ARTICLE X

 

TERMINATION OR AMENDMENT OF PLAN

 

Notwithstanding any other provision of the Plan, the Board or the Committee (to
the extent permitted by law), may at any time, and from time to time, amend, in
whole or in part, any or all of the provisions of the Plan (including any
amendment deemed necessary or advisable to ensure that the Partnership may
comply with any regulatory requirement referred to in Article XII or
Section 409A), or suspend or terminate it entirely, retroactively or otherwise;
provided that, unless otherwise required by law or specifically provided herein,
the rights of a Participant with respect to Awards granted prior to such
amendment, suspension or termination, may not be substantially impaired without
the consent of such Participant.

 

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively; provided that no such amendment substantially
impairs the rights of any Participant without the Participant’s consent. 
Actions taken by the Committee in accordance with Article IV shall be deemed to
not substantially impair the rights of any Participant.

 

Notwithstanding anything herein to the contrary, the Board or the Committee may
amend the Plan or any Award at any time without any Participant’s consent to
comply with Section 409A or any other applicable law.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XI

 

UNFUNDED PLAN

 

The Plan is an “unfunded” plan for incentive and deferred compensation.  With
respect to any payments as to which a Participant has a fixed and vested
interest but which are not yet made to a Participant by the Partnership, nothing
contained herein shall give any such Participant any rights that are greater
than those of a general unsecured creditor of the Partnership.

 

ARTICLE XII

 

GENERAL PROVISIONS

 

12.1                        Legend.  The Committee may require each Person
receiving Units pursuant to an Award to represent to and agree with the
Partnership in writing that the Participant is acquiring the Units without a
view to distribution thereof and such other securities law related
representations as the Committee shall request.  In addition to any legend
required by the Plan, the certificates or book entry accounts for such Units may
include any legend that the Committee deems appropriate to reflect any
restrictions on Transfer.

 

All Units delivered under the Plan shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Units are then listed or any national
automated quotation system on which the Units are then quoted, any applicable
Federal or state securities law, and any applicable corporate law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.  If necessary or advisable in
order to prevent a violation of applicable securities laws then, notwithstanding
anything herein to the contrary, any Unit-settled Awards shall be paid in cash
in an amount equal to the Fair Market Value on the date of settlement of such
Awards.

 

12.2                        Other Plans.  Nothing contained in the Plan shall
prevent the Board from adopting other or additional compensation arrangements;
and such arrangements may be either generally applicable or applicable only in
specific cases.

 

12.3                        No Right to Service/Directorship.  Neither the Plan
nor the grant of any Award thereunder shall give any Participant or other Person
any right to employment, service, consultancy or directorship by the Partnership
or any Affiliate, or limit in any way the right of the Partnership or any of its
Affiliates to terminate any Participant’s employment, service, consultancy or
directorship at any time.

 

12.4                        Listing and Other Conditions.  If at any time
counsel to the Partnership shall be of the opinion that any offer or sale of
Units pursuant to an Award is or may be unlawful or prohibited, or will or may
result in the imposition of excise taxes on the Partnership or any of its
Affiliates, under the statutes, rules or regulations of any applicable
jurisdiction or under the rules of the national securities exchange on which the
Common Units then are listed, the Partnership shall have no obligation to make
such offer or sale, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to the Units or Awards, and the right to exercise any Option or
Exercisable Award shall be

 

15

--------------------------------------------------------------------------------


 

suspended until, in the opinion of said counsel, such offer or sale shall be
lawful, permitted or will not result in the imposition of excise taxes on the
Partnership or any of its Affiliates.

 

12.5                        Governing Law.  The Plan and matters arising under
or related to it shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to its principles
of conflicts of laws.

 

12.6                        Construction.  Unless a clear contrary intention
appears: (i) the defined terms herein shall apply equally to both the singular
and plural forms of such terms; (ii) reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are not prohibited by the Plan or any Award agreement, and reference to
a Person in a particular capacity excludes such Person in any other capacity or
individually; (iii) any pronoun shall include the corresponding masculine,
feminine and neuter forms; (iv) reference to any agreement, document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof;
(v) reference to any law, rule or regulation means such law, rule or regulation
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any law, rule or
regulation means that provision of such law, rule or regulation from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision;
(vi) “hereunder,” “hereof,” “hereto,”  and words of similar import shall be
deemed references to the Plan as a whole and not to any particular article,
section or other provision hereof; (vii) numbered or lettered articles, sections
and subsections herein contained refer to articles, sections and subsections of
the Plan; (viii) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term; (ix) “or” is used in the inclusive sense of “and/or”; (x) references to
documents, instruments or agreements shall be deemed to refer as well to all
addenda, exhibits, schedules or amendments thereto; and (xi) reference to
dollars or $ shall be deemed to refer to U.S. dollars.

 

12.7                        Other Benefits.  No Award, whether at grant or
payment, shall be deemed compensation for purposes of computing benefits under
any retirement plan of the Partnership or any of its Affiliates or shall affect
any benefits under any other benefit plan now or subsequently in effect under
which the availability or amount of benefits is related to the level of
compensation, unless expressly provided to the contrary in such benefit plan.

 

12.8                        Costs.  The Partnership shall bear all expenses
associated with administering the Plan, including expenses of issuing Units
pursuant to any Awards.

 

12.9                        No Right to Same Benefits.  The provisions of Awards
need not be the same with respect to each Participant, and each Award to an
individual Participant need not be the same.

 

12.10                 Section 16(b) of the Exchange Act.  All elections and
transactions under the Plan by persons subject to Section 16 of the Exchange Act
involving Units are intended to comply with any applicable exemptive condition
under Rule 16b-3.  The Board may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or advisable for the administration and operation
of the Plan and the transaction of business thereunder.

 

16

--------------------------------------------------------------------------------


 

12.11                 Section 409A.  Although the Partnership does not guarantee
to a Participant the particular tax treatment of any Award, all Awards are
intended to comply with, or be exempt from, the requirements of Section 409A and
the Plan and any Award agreement shall be limited, construed and interpreted in
accordance with such intent.  To the extent that any Award constitutes
“non-qualified deferred compensation” pursuant to Section 409A (a “Section 409A
Covered Award”), it is intended to be paid in a manner that will comply with
Section 409A.  In no event shall the Partnership be liable for any additional
tax, interest or penalties that may be imposed on a Participant by Section 409A
or for any damages for failing to comply with Section 409A.  Notwithstanding
anything in the Plan or in an Award to the contrary, the following provisions
shall apply to Section 409A Covered Awards:

 

(a)                                 A Termination of Services shall not be
deemed to have occurred for purposes of any provision of a Section 409A Covered
Award providing for payment upon or following a termination of the Participant’s
services to the Partnership unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of a Section 409A Covered Award, references to a “termination,”
“termination of employment” or like terms shall mean separation from service.
For purposes of determining a service recipient or employer in connection with a
“separation from service” under the Plan within the meaning of Section 409A and
in accordance with Section 1.409A-1(h)(3) of the Treasury Regulations, in the
application of Sections 1563(a)(1), (2) and (3) of the Code to determine the
controlled group under Section 414(b) of the Code, “at least 20 percent” shall
replace “at least 80 percent” in every place it appears in Sections 1563(a)(1),
(2) and (3) of the Code and, in applying Section 1.414(c)-2 of the Treasury
Regulations for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Section 414(c) of
the Code, “at least 20 percent” shall replace “at least 80 percent” in every
place it appears in Section 1.414(c)-2 of the Treasury Regulations. 
Notwithstanding any provision to the contrary in the Plan or the Award, to the
extent applicable, if the Participant is deemed on the date of the Participant’s
Termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Partnership from time to time, or if none, the default
methodology set forth in Section 409A, then with regard to any such payment
under a Section 409A Covered Award, to the extent required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment shall not be
made prior to the earlier of (i) the expiration of the six-month period measured
from the date of the Participant’s separation from service, and (ii) the date of
the Participant’s death.

 

(b)                                 With respect to any payment pursuant to a
Section 409A Covered Award that is triggered upon a Change in Control, unless
otherwise provided in the Award agreement at grant, the settlement of such Award
shall not occur until the earliest of (i) the Change in Control if such Change
in Control constitutes a “change in the ownership of the corporation,” a “change
in effective control of the corporation” or a “change in the ownership of a
substantial portion of the assets of the corporation,” within the meaning of
Section 409A(a)(2)(A)(v) of the Code, (ii) the date such Award otherwise would
be settled pursuant to the terms of the applicable Award agreement and (iii) the
Participant’s

 

17

--------------------------------------------------------------------------------


 

“separation from service” within the meaning of Section 409A, subject to
Section 12.11(a).

 

(c)                                  For purposes of Section 409A, a
Participant’s right to receive any installment payments under the Plan or
pursuant to an Award shall be treated as a right to receive a series of separate
and distinct payments.

 

(d)                                 Whenever a payment under the Plan or
pursuant to an Award specifies a payment period with reference to a number of
days (e.g., “payment shall be made within 30 days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Partnership.

 

12.12                 Successor and Assigns.  The Plan shall be binding on all
successors and permitted assigns of a Participant, including the estate of such
Participant and the executor, administrator or trustee of such estate.

 

12.13                 Severability of Provisions.  If any provision of the Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and the Plan shall be construed
and enforced as if such provisions had not been included.

 

12.14                 Payments to Minors, Etc.  Any benefit payable to or for
the benefit of a minor, an incompetent person or other person incapable of
receipt thereof shall be deemed paid when paid to such person’s guardian or to
the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Committee, the Board, the
Partnership, its Affiliates and their employees, agents and representatives with
respect thereto.

 

12.15                 Headings and Captions.  The headings and captions herein
are provided for reference and convenience only, shall not be considered part of
the Plan, and shall not be employed in the construction of the Plan.

 

12.16                 Recoupment.  All Awards granted or other compensation paid
by the Partnership under the Plan, including any Units issued under any Award
thereunder, will be subject to any compensation recapture policies established
by the Board or the Committee from time to time, as well as any such policies
required pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection
Act, other applicable law or the rules of any national securities exchange on
which the Units are then traded.

 

12.17                 Reformation.  If any provision set forth in the Plan or an
Award agreement is found by any court of competent jurisdiction or arbitrator to
be invalid, void or unenforceable or to be excessively broad as to duration,
activity, geographic application or subject, such provision or provisions shall
be construed, by limiting or reducing them to the extent legally permitted, so
as to be enforceable to the maximum extent compatible with then applicable law.

 

12.18                 Electronic Communications.  Notwithstanding anything else
herein to the contrary, any Award agreement, notice of exercise of an
Exercisable Award, or other document or notice required or permitted by the Plan
or an Award that is required to be delivered in writing may, to the extent
determined by the Committee, be delivered and accepted electronically.
Signatures also may be electronic unless otherwise determined by the Committee.

 

18

--------------------------------------------------------------------------------


 

12.19                 Agreement. As a condition to the grant of an Award, if
requested by the Partnership and the lead underwriter of any public offering of
the Units (the “Lead Underwriter”), a Participant shall irrevocably agree not to
Transfer, grant any option to purchase, otherwise transfer the economic risk of
ownership in, make any short sale of, or contract to do any of the foregoing
with respect to, any interest in any Units or any securities convertible into,
derivative of, or exchangeable or exercisable for Units, or any other rights to
purchase or acquire Units during such period of time as the Lead Underwriter
shall specify (the “Lock-up Period”).  The Participant shall further agree to
sign such documents as may be requested by the Lead Underwriter to effect the
foregoing and agree that the Partnership may impose stop-transfer instructions
with respect to Units acquired pursuant to an Award until the end of such
Lock-up Period.

 

ARTICLE XIII

 

TERM OF PLAN

 

No Award shall be granted on or after the tenth anniversary of the Effective
Date, provided that Awards granted prior to such tenth anniversary may extend
beyond that date in accordance with the terms of the Plan.

 

19

--------------------------------------------------------------------------------